DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: task assembly unit and task dependency unit in Claims 7-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent US11341601B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.  
Table 1: illustrates the conflicting claim pairs:  
17724863
1
2
3
7
8
9
10
11
12
13
14
15
16
17
18
19
20
US11341601B2
18
19
6
1
3
4
5
7
8
10
11
12
13 & 14
15

16
17
20


Comparison of claims in instant application 17724863 vs. claims in U.S. Patent US11341601B2.
Instant Application (17724863)
US11341601B2
1. A method of generating graphics data items for use in rendering an image in a graphics processing system, the method comprising:
assembling a task, the task comprising a computation instance for generating graphics data items for use in rendering the image, by allocating the computation instance to the task based on characteristics of the computation instance;
outputting one or more tasks for execution; and
executing computation instances of an outputted task to thereby generate graphics data items for use in rendering the image.
18. A method of generating graphics data items for use in rendering an image in a graphics processing system, the method comprising:
allocating, to a task, a computation instance to be executed, wherein the computation instance is for generating graphics data items for use in rendering the image and is allocated based on a shader type associated with the computation instance;
outputting one or more tasks for execution; and
executing computation instances of an outputted task to thereby generate graphics data items for use in rendering the image.


Instant Application (17724863)
US11341601B2
2. The method of claim 1, wherein the method further comprises rendering the image using the generated graphics data items, and wherein said rendering the image comprises:
performing transform operations on graphics data items relating to primitives to be processed for rendering;
applying hidden surface removal to remove primitive fragments which are hidden; and
applying one or both of texturing and shading to primitive fragments.
19. The method of claim 18, wherein the method further comprises rendering the image using the generated graphics data items, and wherein said rendering the image comprises:
performing transform operations on graphics data items relating to primitives to be processed for rendering;
applying hidden surface removal to remove primitive fragments which are hidden; and
applying one or both of texturing and shading to primitive fragments.


Instant Application (17724863)
US11341601B2
3. The method of claim 1, wherein the outputting one or more tasks for execution comprises outputting a particular task for execution in response to a further task, which has one or more dependencies on the particular task, being due to be executed.
6. The graphics processing system of claim 5, wherein the task assembly unit is configured to output a particular task for execution in response to a further task, which has one or more dependencies on the particular task, being due to be executed.


Instant Application (17724863)
US11341601B2
7. A graphics processing system configured to render an image, the graphics processing system comprising:
a task assembly unit configured to:
allocate to a task a computation instance to be executed, wherein the computation instance is for generating graphics data items for use in rendering the image and is allocated based on characteristics of the computation instance, and
output one or more tasks for execution; and
processing logic configured to execute computation instances of a task outputted from the task assembly unit to thereby generate graphics data items for use in rendering the image.
1. A graphics processing system configured to render an image, the graphics processing system comprising:
a task assembly unit configured to
allocate, to a task, a computation instance to be executed, wherein the computation instance is for generating graphics data items for use in rendering the image and is allocated based on a shader type associated with the computation instance, and
output one or more tasks for execution; and
processing logic configured to execute computation instances of a task outputted from the task assembly unit to thereby generate graphics data items for use in rendering the image.


Instant Application (17724863)
US11341601B2
8. The graphics processing system of claim 7, wherein the graphics processing system is configured to render the image using the generated graphics data item.
3. The graphics processing system of claim 1, wherein the graphics processing system is configured to render the image using the generated graphics data item.


Instant Application (17724863)
US11341601B2
9. The graphics processing system of claim 7, wherein the task assembly unit is configured to store a plurality of task entries for respective tasks to which computation instances can be allocated.
4. The graphics processing system of claim 1, wherein the task assembly unit is configured to store a plurality of task entries for respective tasks to which computation instances can be allocated.


Instant Application (17724863)
US11341601B2
10. The graphics processing system of claim 9, further comprising a task dependency unit configured to maintain indications of dependencies between different tasks for which task entries are stored in the task assembly unit.
5. The graphics processing system of claim 4, further comprising a task dependency unit configured to maintain indications of dependencies between different tasks for which task entries are stored in the task assembly unit.


Instant Application (17724863)
US11341601B2
11. The graphics processing system of claim 10, further configured to use the task dependency unit to ensure that the dependencies of a task are satisfied before it is executed.
7. The graphics processing system of claim 5, further configured to use the task dependency unit to ensure that the dependencies of a task are satisfied before it is executed.


Instant Application (17724863)
US11341601B2
12. The graphics processing system of claim 10, wherein the task dependency unit includes a matrix to indicate which tasks, if any, each task entry to be executed is dependent upon.
8. The graphics processing system of claim 5, wherein the task dependency unit includes a matrix to indicate which tasks, if any, each task entry to be executed is dependent upon.


Instant Application (17724863)
US11341601B2
13. The graphics processing system of claim 7, further comprising a cache configured to store a hierarchy of graphics data items, wherein graphics data items defining primitives to be rendered are derivable from one or more input graphics data items via a sequence of one or more processing stages implemented by executing computation instances.
10. The graphics processing system of claim 1, further comprising a cache configured to store a hierarchy of graphics data items, wherein graphics data items defining primitives to be rendered are derivable from one or more input graphics data items via a sequence of one or more processing stages implemented by executing computation instances.


Instant Application (17724863)
US11341601B2
14. The graphics processing system of claim 13, configured to retrieve graphics data items from the cache in a bottom-up manner.
11. The graphics processing system of claim 10, wherein the system is further configured to retrieve graphics data items from the cache in a bottom-up manner.


Instant Application (17724863)
US11341601B2
15. The graphics processing system of claim 13, wherein said hierarchy includes one or both of: (i) one or more of the input graphics data items, and (ii) one or more graphics data items representing results of processing stages of the sequence.
12. The graphics processing system of claim 10, wherein said hierarchy includes one or both of: (i) one or more of the input graphics data items, and (ii) one or more graphics data items representing results of processing stages of the sequence.


Instant Application (17724863)
US11341601B2
16. The graphics processing system of claim 13, wherein the cache is part of a cache system which is configured to determine whether graphics data items are present in the cache, wherein the task assembly unit is configured to allocate a computation instance to a task if the computation instance is for generating a graphics data item which is determined by the cache system as being not present in the cache, and wherein the cache system is further configured to allocate portions of the cache to each of the computation instances allocated to tasks in the task assembly unit.
13. The graphics processing system of claim 10, wherein the cache is part of a cache system which is configured to determine whether graphics data items are present in the cache, wherein the task assembly unit is configured to allocate a computation instance to a task if the computation instance is for generating a graphics data item which is determined by the cache system as being not present in the cache.
14. The graphics processing system of claim 13, wherein the cache system is further configured to allocate portions of the cache to each of the computation instances allocated to tasks in the task assembly unit.


Instant Application (17724863)
US11341601B2
17. The graphics processing system of claim 7, wherein the processing logic is SIMD processing logic configured to execute computation instances of a task in a SIMD manner.
15. The graphics processing system of claim 1, wherein the processing logic is SIMD processing logic configured to execute computation instances of a task in a SIMD manner.


Instant Application (17724863)
US11341601B2
18. The graphics processing system of claim 9, wherein the task entries are further associated with states, wherein the task assembly unit is configured to allocate a computation instance to a task, further based on the state of the computation instance.
16. The graphics processing system of claim 4, wherein the task entries are further associated with states, wherein the task assembly unit is configured to allocate a computation instance to a task, further based on the state of the computation instance.


Instant Application (17724863)
US11341601B2
19. The graphics processing system of claim 7, wherein the graphics processing system is a tile-based graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles, and wherein the graphics processing system is configured to implement a geometry processing phase and a rasterisation phase,
wherein the geometry processing phase comprises: (i) receiving graphics data of input graphics data items, (ii) determining transformed positions within the rendering space of one or more primitives derived from the input graphics data items, and (iii) generating, for each of the tiles, control stream data including identifiers of input graphics data items which are to be used for rendering the tile, and primitive indications to indicate which of the primitives derived from the input graphics data items are to be used for rendering the tile; and
wherein the rasterisation phase comprises: (i) receiving the control stream data for a particular tile; and (ii) generating graphics data items for use in rasterising primitives which the primitive indications of the received control stream data indicate are to be used for rendering the tile.
17. The graphics processing system of claim 1, wherein the graphics processing system is a tile-based graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles, and wherein the graphics processing system is configured to implement a geometry processing phase and a rasterisation phase,
wherein the geometry processing phase comprises: (i) receiving graphics data of input graphics data items, (ii) determining transformed positions within the rendering space of one or more primitives derived from the input graphics data items, and (iii) generating, for each of the tiles, control stream data including identifiers of input graphics data items which are to be used for rendering the tile, and primitive indications to indicate which of the primitives derived from the input graphics data items are to be used for rendering the tile; and
wherein the rasterisation phase comprises: (i) receiving the control stream data for a particular tile; and (ii) generating graphics data items for use in rasterising primitives which the primitive indications of the received control stream data indicate are to be used for rendering the tile.


Instant Application (17724863)
US11341601B2
20. A non-transitory computer readable storage medium having stored thereon an integrated circuit definition dataset that, when processed in an integrated circuit manufacturing system, configures the system to manufacture a graphics processing system, said graphics processing system comprising:
a task assembly unit configured to:
allocate, to a task, a computation instance to be executed, wherein the computation instance is for generating graphics data items for use in rendering an image and is allocated based on characteristics of the computation instance, and
output one or more tasks for execution; and
processing logic configured to execute computation instances of a task outputted from the task assembly unit to thereby generate graphics data items for use in rendering the image.
20. A non-transitory computer readable storage medium having stored thereon an integrated circuit definition dataset that, when processed in an integrated circuit manufacturing system, configures the system to manufacture a graphics processing system, said graphics processing system comprising:
a task assembly unit configured to:
allocate, to a task, a computation instance to be executed, wherein the computation instance is for generating graphics data items for use in rendering an image and is allocated based on a shader type associated with the computation instance; and
output one or more tasks for execution; and
processing logic configured to execute computation instances of a task outputted from the task assembly unit to thereby generate graphics data items for use in rendering the image.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent US10817973B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.  
Table 2: illustrates the conflicting claim pairs:  
17724863
7
1
20
US10817973B2
1
18
20


Comparison of claim 7 in instant application 17724863 vs. claim 1 in U.S. Patent US10233653B2.
Instant Application (17724863)
US10817973B2
7. A graphics processing system configured to render an image, the graphics processing system comprising:
a task assembly unit configured to:
allocate to a task a computation instance to be executed, wherein the computation instance is for generating graphics data items for use in rendering the image and is allocated based on characteristics of the computation instance, and
output one or more tasks for execution; and
processing logic configured to execute computation instances of a task outputted from the task assembly unit to thereby generate graphics data items for use in rendering the image.
1. A graphics processing system configured to render an image, the graphics processing system comprising:
a task assembly unit configured to:
store a plurality of task entries for respective tasks to which computation instances can be allocated, the computation instances being for generating graphics data items for use in rendering the image, wherein a computation instance has one of the following shader types: (i) vertex shader, (ii) hull shader, (iii) domain shader, and (iv) geometry shader, and wherein the task entries are associated with shader types,
allocate, to a task, a computation instance to be executed, based on the shader type of the computation instance, and
output one or more tasks for execution; and
processing logic configured to execute computation instances of a task outputted from the task assembly unit to thereby generate graphics data items for use in rendering the image;
wherein the graphics processing system is configured to render the image using the generated graphics data items.


Regarding Claims 1 and 20, the claims are rejected under obviousness double patenting for the same rational described as above.

Claims 7, 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 19 and 20 of U.S. Patent US10255653B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.  
Table 3: illustrates the conflicting claim pairs:  
17724863
7
1
20
US 10233653 B2
1
19
20


Comparison of claim 7 in instant application 17724863 vs. claim 1 in U.S. Patent US10233653B2.
Instant Application (17724863)
US10233653B2
7. A graphics processing system configured to render an image, the graphics processing system comprising:
a task assembly unit configured to:
allocate to a task a computation instance to be executed, wherein the computation instance is for generating graphics data items for use in rendering the image and is allocated based on characteristics of the computation instance, and
output one or more tasks for execution; and
processing logic configured to execute computation instances of a task outputted from the task assembly unit to thereby generate graphics data items for use in rendering the image.
1. A graphics processing system configured to render primitives, the graphics processing system comprising:
a cache system configured to:
store, in a cache, graphics data items for use in rendering primitives; and
determine whether graphics data items relating to primitives to be processed for rendering are present in the cache;
a task assembly unit configured to:
store a plurality of task entries for respective tasks to which computation instances can be allocated, the computation instances being for generating graphics data items which are determined by the cache system as being not present in the cache, wherein the task entries indicate which computation instances have been allocated to the respective tasks, and wherein the task entries are associated with characteristics of computation instances which can be allocated to the respective tasks;
allocate, to a task, a computation instance to be executed, based on the characteristics of the computation instance; and
output one or more tasks for execution;
SIMD processing logic configured to execute, in a SIMD manner, computation instances of a task outputted from the task assembly unit to thereby determine graphics data items for storage in the cache; and
primitive processing logic configured to render primitives using graphics data items stored in the cache.


Regarding Claims 1 and 20, the claims are rejected under obviousness double patenting for the same rational described as above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being nticipated by Prokopenko et al. (US 20070030278 A1), referred herein as Prokopenko.
	Regarding Claim 7, Prokopenko teaches a graphics processing system configured to render an image, the graphics processing system comprising (Prokopenko- Abst: A dynamically scheduled parallel graphics processor; Paragraph [0021]: In a graphics model, there are several types of objects that may be processed in the data flow. a primitive object may be processed in the data flow model which may contain a number of sets of primitive' associated numerical and control data. More specifically, a primitive object may include a patch object, triangle object, line object and/or point object): 
a task assembly unit configured to (Prokopenko- FIG1.12: global spreader; FIG4.78: PB/Entity table with controller; FIG4.56: Thread controller): 
allocate to a task a computation instance to be executed, wherein the computation instance is for generating graphics data items for use in rendering the image and is allocated based on characteristics of the computation instance (Prokopenko- Paragraph [0044] The object-oriented architecture model 10 of FIG. 1 enables the dynamic scheduling for parallel graphics processing based upon the concept of dynamic scheduling instruction execution, which may be used in superscalar machines. This concept may be extended to threads and microthreads that are fragments of code to be executed on graphics data objects. As described herein, the dynamic scheduling approach is mapped to the logical graphics pipeline, where each part processes a specific type of graphics data object and executes threads containing several microthreads. More specifically, the course grained staging of the graphics pipeline may match threads on a level of object types, such as vertex, geometry, and pixel, wherein the fine grain staging is compared to microthreads; Paragraph [0050]: as shown in FIG. 2. At the local scheduling level, a local task scheduler includes a local scoreboard. The local scoreboard comprises a queue and cache controller with a stage parser that operates to push entities from stage to stage through the processing pipeline (see FIGS. 5-9) as well as physical memory allocation for upgraded status entities throughout the execution of various processes; Paragraph [0055]: the global spreader 12 may receive at least four types of input requests to arrange processing in the execution blocks. First, the spreader 12 may receive a packet of vertices, as generated by the input vertex buffer 46. Second, the global spreader 12 may receive a packet of triangles, as generated by triangle assembly hardware. The global spreader 12 may furthermore receive a packet of pixels (up to 16 pixels in at least one nonlimiting example), as created by a pixel packer 49, which may be a logical component of the fix function hardware and caches 21. As an additional nonlimiting example, the global spreader 12 may receive a BEZIER patch (16 vertices in at least one nonlimiting example), as created by the input vertex buffer 46); and 
output one or more tasks for execution (Prokopenko- Paragraph [0056]: the object-oriented architecture hardware model 10 may be configured with dedicated execution blocks for certain types of data and/or entities. Thus, in this instance, the global spreader 12 may be aware of these dedications so as to assign particular data to these execution blocks for processing); and
processing logic configured to execute computation instances of a task outputted from the task assembly unit to thereby generate graphics data items for use in rendering the image (Prokopenko- Paragraph [0059]: The vertex descriptor table 43 contains records or information about the location of each group of eight vertices (or any number defined by SIMD factor of an execution block), which may be contained in a vertex packet being processed. In at least one nonlimiting example, the vertex descriptor table may contain approximately 256 records, including such information as the field name, the length of the field, the source of the field, which may, as nonlimiting examples, be the spreader 12, the vertex descriptor table control, or the queue cache controller 51 in a particular execution block. The vertex descriptor table 43 also retains destination information for the particular records as well as description information about the particular field of data).

Regarding Claim 9, Prokopenko teaches the graphics processing system of claim 7, and further teaches wherein the task assembly unit is configured to store a plurality of task entries for respective tasks to which computation instances can be allocated (Prokopenko- Paragraph [0050]: At the global scheduling level, global spreader 12 operates with various tables and is also involved in new entity creation and logical frame assignment, as well as in the distribution to the various execution blocks 15, 17, and 19 and physical memory allocation (on the global scheduling level); Paragraph [0044]: the dynamic scheduling approach is mapped to the logical graphics pipeline, where each part processes a specific type of graphics data object and executes threads containing several microthreads. More specifically, the course grained staging of the graphics pipeline may match threads on a level of object types, such as vertex, geometry, and pixel, wherein the fine grain staging is compared to microthreads).

Regarding Claim 10, Prokopenko teaches the graphics processing system of claim 9, and further teaches further comprising a task dependency unit configured to maintain indications of dependencies between different tasks for which task entries are stored in the task assembly unit (Prokopenko- Paragraph [0008]: Scheduling hardware may use scoreboards for the bookkeeping of thread and instruction status to trace dependencies and to define the moment of issue and execution).

Regarding Claim 11, Prokopenko teaches the graphics processing system of claim 10, and further teaches further configured to use the task dependency unit to ensure that the dependencies of a task are satisfied before it is executed (Prokopenko- Paragraph [0102]: If the first execution block candidate has an available resource match for the allocated entity, the global spreader 12 sends an entity allocation request to the first execution block, as shown in step 126, and thereafter waits for receipt from the execution block upon completion).

Regarding Claim 12, Prokopenko teaches the graphics processing system of claim 10, and further teaches wherein the task dependency unit includes a matrix to indicate which tasks, if any, each task entry to be executed is dependent upon (Prokopenko- Paragraph [0102]: If the first execution block candidate has an available resource match for the allocated entity, the global spreader 12 sends an entity allocation request to the first execution block, as shown in step 126, and thereafter waits for receipt from the execution block upon completion).

Regarding Claim 13, Prokopenko teaches the graphics processing system of claim 7, and further teaches further comprising a cache configured to store a hierarchy of graphics data items, wherein graphics data items defining primitives to be rendered are derivable from one or more input graphics data items via a sequence of one or more processing stages implemented by executing computation instances (Prokopenko- Paragraph [0047]: cache unit 21 (hereinafter "fixed function unit 21") includes dedicated graphics resources for implementing the fixed function stages of graphics processing; Paragraph [0065]: Logic in the QCC 51 may cause a data move unit 52 to move the data between the execution block through its various stages and/or to other components, such as another execution block 17, 19, 48, or 49, as shown in FIG. 3; Paragraph [0079]: FIG. 5 is an execution flow diagram of the object-oriented architecture model 10 of FIG. 1 in a vertex processing sequence).

Regarding Claim 14, Prokopenko teaches the graphics processing system of claim 13, and further teaches configured to retrieve graphics data items from the cache in a bottom-up manner (HAKURA- Paragraph [0002]: a graphics pipeline could generate geometry associated with the background of the scene, relative to the viewing position, and then subsequently generate geometry associated with the foreground of the scene. In this example, the scene geometry is generated "back to front."; Paragraph [0093]: During this pass, MP unit 510 would perform Z operations, as needed, and then also perform color shading. With this approach, rendering efficiency may be improved, especially in the context of back to front rendering).

Regarding Claim 15, Prokopenko teaches the graphics processing system of claim 13, and further teaches wherein said hierarchy includes one or both of: (i) one or more of the input graphics data items, and (ii) one or more graphics data items representing results of processing stages of the sequence (Prokopenko- Paragraph [0096]: Depending upon the number of textures and the complexity of the pixel shader, stages 4, 5, and 6 may be replicated in arbitrary sequence. Nevertheless, as shown in stage 6, the pixel packet data in cache member 88 may be manipulated in a texture filtering and/or color interpolation in pixel shader operations, in similar fashion as described above).

Regarding Claim 17, Prokopenko teaches the graphics processing system of claim 7, and further teaches wherein the processing logic is SIMD processing logic configured to execute computation instances of a task in a SIMD manner (Prokopenko- Paragraph [0059]: The vertex descriptor table 43 contains records or information about the location of each group of eight vertices (or any number defined by SIMD factor of an execution block), which may be contained in a vertex packet being processed. In at least one nonlimiting example, the vertex descriptor table may contain approximately 256 records, including such information as the field name, the length of the field, the source of the field, which may, as nonlimiting examples, be the spreader 12, the vertex descriptor table control, or the queue cache controller 51 in a particular execution block. The vertex descriptor table 43 also retains destination information for the particular records as well as description information about the particular field of data).

Regarding Claim 18, Prokopenko teaches the graphics processing system of claim 9, and further teaches wherein the task entries are further associated with states, wherein the task assembly unit is configured to allocate a computation instance to a task, further based on the state of the computation instance (Prokopenko- Paragraph [0021]: In a graphics model, there are several types of objects that may be processed in the data flow. The first is a state object, which contains hardware controlled information and shader code).

Regarding Claim 1, Prokopenko teaches a method of generating graphics data items for use in rendering an image in a graphics processing system (Prokopenko- Paragraph [0002]: an architecture for computer processors and computer networks and, in particular, to a system, and method for the creating and dynamic scheduling of multiple stream data processing tasks for execution in a parallel processor). The metes and bounds of the rest of the limitations of the method claim substantially correspond to the system claim as set forth in Claim 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 3, Prokopenko teaches the method of claim 1, and further teaches wherein the outputting one or more tasks for execution comprises outputting a particular task for execution in response to a further task, which has one or more dependencies on the particular task, being due to be executed (Prokopenko- Paragraph [0103]: if the first execution block candidate is not an available resource match for the entity allocated in step 118, the global spreader 12 resorts to a second execution block candidate, as shown in step 122. If this second execution block candidate is an available resource match, step 126 is executed, as described above. However, if the second execution block candidate is not a match, the global spreader 12 reverts to the third execution block candidate, as shown in step 124. Depending upon whether this block is a match, the global spreader 12 may resort to one or more additional execution block candidates until a proper match candidate is found for allocating the entity to be processed).

Regarding Claim 4, Prokopenko teaches the method of claim 1, and further teaches wherein the outputting one or more tasks for execution comprises outputting a particular task for execution in response to the particular task having no more availability for allocation of further computation instances (Prokopenko- Paragraph [0017] the multiprocessor pool may have special dispatch cues where tasks and threads are waiting for assignment and execution, as well as for I/O event completion; Paragraph [0069]: QCC 51 includes a communication unit 71 having both an input portion 73 and an output portion 75 wherein data and other information may be received from another execution block and/or output to a different execution block and/or global spreader 12).

Regarding Claim 5, Prokopenko teaches the method of claim 1, and further teaches wherein the outputting one or more tasks for execution comprises outputting a particular task for execution in response to a flush of a rendering queue which includes a primitive to which the particular task relates (Prokopenko- [0050] The local scoreboard comprises a queue and cache controller with a stage parser that operates to push entities from stage to stage through the processing pipeline (see FIGS. 5-9) as well as physical memory allocation for upgraded status entities throughout the execution of various processes).

Regarding Claim 6, Prokopenko teaches the method of claim 1, and further teaches wherein the outputting one or more tasks for execution comprises outputting a particular task for execution in response to a new task entry for a new task being ready to be written to a task assembly unit, and wherein the task assembly unit does not have available storage for the new task entry (Prokopenko- [0050] FIG. 2 is a diagram of the three levels of dynamic scheduling implemented in the object oriented architecture model 10 of FIG. 1. At the global scheduling level, global spreader 12 operates with various tables and is also involved in new entity creation and logical frame assignment, as well as in the distribution to the various execution blocks 15, 17, and 19 and physical memory allocation (on the global scheduling level)).


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 2, 8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prokopenko et al. (US 20070030278 A1), referred herein as Prokopenko in view of HAKURA et al. (US 20170148203 A1), referred herein as HAKURA.
Regarding Claim 8, Prokopenko teaches the graphics processing system of claim 7, but does not teach the limitation of Claim 8.
However HAKURA discloses a technique for multi-pass rendering in a screen space pipeline, which is analogous to the present patent application. HAKURA teaches wherein the graphics processing system is configured to render the image using the generated graphics data item (HAKURA- Paragraph [0043]: GPCs 208 can be programmed to execute processing tasks relating to a wide variety of applications, including, without limitation, linear and nonlinear data transforms, filtering of video and/or audio data, modeling operations (e.g., applying laws of physics to determine position, velocity and other attributes of objects), image rendering operations (e.g., tessellation shader, vertex shader, geometry shader, and/or pixel/fragment shader programs), general compute operations, etc). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Prokopenko to incorporate the teachings of HAKURA, and applying the multi-pass image rendering operations, as taught by HAKURA into the dynamically scheduled parallel graphics processor.
Doing so would provide a more effective techniques for rendering graphics scenes that include occluded geometry in the cache system in a graphics processing system that stores graphics data items for use in rendering primitives.

Regarding Claim 19, Prokopenko teaches the graphics processing system of claim 7, and Prokopenko in view of HAKURA further teaches wherein the graphics processing system is a tile-based graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles, and wherein the graphics processing system is configured to implement a geometry processing phase and a rasterisation phase, wherein the geometry processing phase comprises (HAKURA- Paragraph [0083]: Each cache tile 410 represents a portion of the screen space 400. For clarity, only five cache tiles 410(0)-410(4) are shown in FIG. 4. In some embodiments, cache tiles may have an arbitrary size in X and Y screen space. For example, if a cache tile were to reside in a cache memory that also is used to store other data, then the cache tile could be sized to consume only a specific portion of the cache memory): 
(i) receiving graphics data of input graphics data items (Prokopenko- Paragraph [0080]: FIG. 5, global spreader 12 communicates a geometry stream for a vertex processing sequence to the data management move machine 52 via the input vertex buffer 46 of FIG. 3), 
(ii) determining transformed positions within the rendering space of one or more primitives derived from the input graphics data items (Prokopenko- Paragraph [0082]: In stage 2, as shown in FIG. 5, the geometry data loaded in cache memory 88 may be accessed according to stage parser 82 so that the thread controller 56 and numerical pipe may perform, in this nonlimiting example, operations according to a transformation shader program), and 
(iii) generating, for each of the tiles, control stream data including identifiers of input graphics data items which are to be used for rendering the tile, and primitive indications to indicate which of the primitives derived from the input graphics data items are to be used for rendering the tile (HAKURA- Paragraph [0067]: For each graphics primitive, the tiling unit 375 identifies the set of cache tiles that intersect with the graphics primitive, a process referred to herein as "tiling." After tiling a certain number of graphics primitives, the tiling unit 375 processes the graphics primitives on a cache tile basis, where graphics primitives associated with a particular cache tile are transmitted to the setup unit 380. The tiling unit 375 transmits graphics primitives to the setup unit 380 one cache tile at a time. Graphics primitives that intersect with multiple cache tiles are typically processed once in the world space pipeline 352, but are then transmitted multiple times to the screen space pipeline 354; Paragraph [0080]: the cache tile 410(0) represents a portion of a screen space 400 and is divided into multiple raster tiles 420); and
wherein the rasterisation phase comprises: 
(i) receiving the control stream data for a particular tile (HAKURA- Paragraph [0053]: a pre-raster operations (preROP) unit 325 is configured to receive data from SM 310, direct data to one or more raster operations (ROP) units within partition units 215, perform optimizations for color blending, organize pixel color data, and perform address translations); and 
(ii) generating graphics data items for use in rasterising primitives which the primitive indications of the received control stream data indicate are to be used for rendering the tile (HAKURA- Paragraph [0065]: the geometry processing unit may be programmed to subdivide the graphics primitives into one or more new graphics primitives and calculate parameters, such as plane equation coefficients, that are used to rasterize the new graphics primitives Paragraph [0070]: The rasterizer 385 scan converts the new graphics primitives and transmits fragments and coverage data to the pixel shading unit 390).
Same motivation as Claim 8 applies here.

Regarding Claim 20, Prokopenko in view of HAKURA teaches a non-transitory computer readable storage medium having stored thereon an integrated circuit definition dataset that, when processed in an integrated circuit 25manufacturing system, configures the system to manufacture a graphics processing system (Prokopenko- Paragraph [0002]: an architecture for computer processors and computer networks and, in particular, to a system, and method for the creating and dynamic scheduling of multiple stream data processing tasks for execution in a parallel processor; HAKURA- Paragraph [0158]: take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon). The metes and bounds of the rest of the limitations of the claim substantially correspond to the system claim as set forth in Claim 7; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 2, Prokopenko teaches the method of claim 1, and Prokopenko in view of HAKURA further teaches wherein the method further comprises rendering 15the image using the generated graphics data items (HAKURA- Paragraph [0043]: GPCs 208 can be programmed to execute processing tasks relating to a wide variety of applications, including, without limitation, linear and nonlinear data transforms, filtering of video and/or audio data, modeling operations (e.g., applying laws of physics to determine position, velocity and other attributes of objects), image rendering operations (e.g., tessellation shader, vertex shader, geometry shader, and/or pixel/fragment shader programs), general compute operations, etc), and 
wherein said rendering the image comprises:
performing transform operations on graphics data items relating to primitives to be processed for rendering (Prokopenko- Paragraph [0084]: In stage 4, the queue and cache controller's stage parser 82 may direct the transformed geometry and raw attributes to be transferred so that the attribute transform and lightening shader operation may be performed. The resulting data may be stored again in cache memory 88, as shown at stage 4 into stage 5);
applying hidden surface removal to remove primitive fragments which are hidden (Prokopenko- Paragraph [0089]: In stage 2, the stage parser 82 may direct the loaded triangle geometry data in cache memory 88 to the numerical pipe with thread controller 56 for, in this nonlimiting example, backface culling. The resulting data may be stored in cache memory 88, as shown in stage 2, with the renamed triangle entity ID retained in entity descriptor table 78); and
applying one or both of texturing and shading to primitive fragments (Prokopenko- Paragraph [0096]: Depending upon the number of textures and the complexity of the pixel shader, stages 4, 5, and 6 may be replicated in arbitrary sequence. Nevertheless, as shown in stage 6, the pixel packet data in cache member 88 may be manipulated in a texture filtering and/or color interpolation in pixel shader operations).
Same motivation as Claim 2 applies here.


Allowable Subject Matter
Claim(s) 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, Prokopenko teaches the graphics processing system of claim 13, and HAKURA teaches wherein graphics data items generated by the processing logic are for storage in the cache, and wherein the graphics processing system is configured to render the image using the generated graphics data items stored in the cache (HAKURA- Paragraph [0043]: GPCs 208 can be programmed to execute processing tasks relating to a wide variety of applications, including, without limitation, linear and nonlinear data transforms, filtering of video and/or audio data, modeling operations (e.g., applying laws of physics to determine position, velocity and other attributes of objects), image rendering operations (e.g., tessellation shader, vertex shader, geometry shader, and/or pixel/fragment shader programs), general compute operations, etc). Same motivation as Claim 2 applies here.
When considering claims 16 and 7 as a whole, however, the prior art does not teach the limitation of “wherein the task assembly unit is configured to allocate a computation instance to a task if the computation instance is for generating a graphics data item which is determined by the cache system as being not present in the cache.” 
Therefore, claim 16 in the context of claim 13 and 7 as a whole is allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611